Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (hereinafter this “Agreement”) is effective as of
July 1, 2015 (the “Effective Date”), between Onconova Therapeutics, Inc., a
Delaware corporation (hereinafter “the Company”) and Ramesh Kumar, Ph.D.
(hereinafter “Dr. Kumar”).

 

WHEREAS, Dr. Kumar is currently employed by the Company and the Employment
Agreement between Dr. Kumar and the Company dated April 1, 2007, as renewed on
April 10, 2010, amended on December 12, 2012 and further renewed on January 10,
2013 expired on March 31, 2015 (the “Original Agreement”); and

 

WHEREAS, the Company and Dr. Kumar desire to enter into this Agreement to
memorialize the terms of Dr. Kumar’s continued employment by the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.                                      Duration of Agreement.  This Agreement
is effective on the date set forth above and has no specific expiration date. 
Unless terminated or amended in writing by the parties, this Agreement will
govern Dr. Kumar’s continued employment by the Company until that employment
ceases in accordance with Section 4 hereof.

 

2.                                      Duties.  Subject to all the terms and
conditions hereof, the Company shall employ Dr. Kumar, and Dr. Kumar shall serve
the Company, as President and Chief Executive Officer.

 

(a)                                 Dr. Kumar’s duties, powers and
responsibilities as President and Chief Executive Officer shall be those which
are customary for such positions, as may be determined from time to time by the
Board of Directors of the Company (“the Board”).  Dr. Kumar agrees to perform
and discharge such duties well and faithfully and to be subject to the
supervision and direction of the Board.  Dr. Kumar shall devote sufficient time,
attention, energy, and his best efforts to the performance of his duties
hereunder and to the promotion of the business and interests of the Company.

 

(b)                                 The position of President and Chief
Executive Officer is a full-time position.  Dr. Kumar agrees to devote his
full-time effort, attention, and energies to this position.  Dr. Kumar will not
render any professional services or engage in any activity which might be
competitive with, adverse to the best interest of, or create the appearance of a
conflict of interest with the Company.  Prior to serving on any third party
board of directors, Dr. Kumar shall obtain the written permission of the Board,
which shall not be unreasonably withheld.  Dr. Kumar agrees to abide by the
policies and rules and regulations of the Company as they may be amended from
time to time.

 

(c)                                  In the event that contracts with or grants
from the United States Government are sought by or awarded to the Company,
Dr. Kumar will devote his best efforts to obtain for the Company, and to
maintain throughout the duration of this Agreement, the requisite security
clearances and prerequisites required by agencies and entities with oversight or
compliance responsibilities for U.S. Government contractors, in order that the
Company be

 

--------------------------------------------------------------------------------


 

considered for and able to compete or receive as a qualified vendor for
contracts with, and a qualified recipient of grants from, the U.S. Government,
including but not limited to contracts or grants requiring access to classified
information and restricted data, and other contracts or grants with U.S.
Government agencies.

 

3.                                      Compensation and Other Benefits.

 

(a)                                 Salary.  For all services rendered by
Dr. Kumar under this Agreement, the Company agrees to pay Dr. Kumar at an
initial annualized rate of Five Hundred Forty-Three Thousand, Three Hundred
Seventy-Five Dollars ($543,375) (the “Base Salary”), in bi-weekly installments
in accordance with the Company’s normal payroll cycle, less customary and
legally required withholdings.

 

(b)                                 Annual Bonus.  In addition to his other
remuneration, Dr. Kumar shall be eligible to receive an annual bonus (the
“Bonus”) in the amount of up to fifty-five percent (55%) of Dr. Kumar’s Base
Salary (the “Target Bonus”), payable upon the Company’s achievement during such
year of certain revenue or profit objectives, specific business plan goals or
other performance milestones that have been mutually agreed to by Dr. Kumar and
the Board; provided, however, that, except as provided by Section 4, Dr. Kumar
shall not be entitled to any Bonus for a specific year unless he has been
employed by the Company throughout such year.  The applicable performance
milestones shall be presented to the Compensation Committee by Dr. Kumar no
later than April 16th of each year and the determination of the achievement of
such business goals or performance milestones and the amount of the Bonus shall
be at the sole discretion of the Compensation Committee.  In the event that
Dr. Kumar has earned a Bonus for a specific year, such Bonus shall be paid to
Dr. Kumar in the form of cash, stock options, shares of the Company’s stock, or
a combination thereof, at the Compensation Committee’s discretion within sixty
(60) days of the end of such year.

 

In addition to the Bonus described above, Dr. Kumar may be entitled to
additional compensation in future years in recognition of extraordinary
contributions.  The determination of such contributions and the amount of any
additional compensation shall be at the sole discretion of the Compensation
Committee.

 

(c)                                  Employee Benefits.  During the period of
Dr. Kumar’s employment with the Company, Dr. Kumar shall be entitled to
participate in all employee benefit plans and programs of the Company that are
made generally available from time to time to its executive officers, including
but not limited to health insurance, a flexible spending account, and
401(k) participation.  During the period of Dr. Kumar’s employment with the
Company, the Company shall also provide Dr. Kumar with term life insurance
coverage having a face amount that is not less than his Base Salary.

 

(d)                                 Vacation and Holidays.  Dr. Kumar shall be
entitled each year to five (5) weeks of vacation and to those holidays observed
by the Company.  As an essential employee of the Company, Dr. Kumar shall
schedule his vacation and holiday observances so as not to interfere with the
performance of his duties as President and Chief Executive Officer.

 

--------------------------------------------------------------------------------


 

(e)                                  Professional Expenses.  The Company shall
reimburse Dr. Kumar for all reasonable expenses incurred by Dr. Kumar in
connection with his employment hereunder, provided, however, that such expenses
were incurred in conformance with the policies of the Company, as established
from time to time, and that Dr. Kumar submits detailed vouchers and other
records reasonably required by the Company in support of the amount and nature
of such expense.

 

In the event the Company relocates its research facility more than forty (40)
miles away from its present location, Dr. Kumar shall be entitled to a
reasonable transportation allowance to cover the additional transportation costs
associated with such relocation.

 

Dr. Kumar shall also be entitled to up to Ten Thousand Dollars ($10,000) per
year for educational programs related to the performance of his duties
hereunder.

 

(f)                                   Taxes and Withholding.  All compensation
payable and other benefits provided under this Agreement shall be subject to
customary and legally required withholding for income, F.I.C.A., and other
employment taxes.

 

4.                                      Termination of Employment.

 

(a)                                 Death.  If Dr. Kumar’s employment with the
Company terminates due to his death, this Agreement shall terminate immediately,
and the Company shall pay to Dr. Kumar’s then-spouse, if she survives him, or if
not, to his estate, the balance of his accrued and unpaid salary, unreimbursed
expenses, and his unused accrued vacation time through the termination date.

 

(b)                                 Disability.  If Dr. Kumar is unable to
perform his full-time regular duties by reason of incapacity, either physical or
mental, as determined by a licensed physician mutually acceptable to the parties
in the event of a disagreement, for a period of twelve (12) consecutive weeks or
ninety (90) days within any twelve (12) month period, the Company shall have the
right to terminate Dr. Kumar’s employment upon written notice to Dr. Kumar.  If
the Company decides to terminate Dr. Kumar’s employment under this Section 4(b),
the Company shall pay to Dr. Kumar only the balance of his accrued and unpaid
salary, unreimbursed expenses, and his unused, accrued vacation time through the
termination date.  If the Company decides not to terminate Dr. Kumar’s
employment as allowed under this Section, the Company shall have the option of
reducing the salary thereafter payable to Dr. Kumar by the amount of payment
Dr. Kumar receives pursuant to any disability insurance policy or program.

 

(c)                                  Termination for Cause.  If Dr. Kumar’s
employment is terminated by the Company for “Cause,” as defined below, the
Company shall pay Dr. Kumar only the balance of his accrued, but unpaid salary,
unreimbursed expenses, and his unused, accrued vacation time through the
termination date.  The Company shall have the right to set off any amounts due
to Dr. Kumar by any amounts owed by Dr. Kumar to the Company at the time
Dr. Kumar’s employment terminates, and Dr. Kumar hereby authorizes the Company
to make this setoff.

 

Dr. Kumar’s employment may be terminated for “Cause” at any time upon delivery
of written notice to Dr. Kumar.  “Cause” means the occurrence of any of the
following

 

--------------------------------------------------------------------------------


 

events: (i) any gross failure on the part of Dr. Kumar (other than by reason of
disability as provided in Section 4(b)) to faithfully and professionally carry
out his duties or to comply with any other material provision of this Agreement,
which failure continues after written notice thereof by the Company, provided
that the Company shall not be required to provide such notice in the event that
such failure (A) is not susceptible to remedy or (B) relates to the same type of
acts or omissions as to which such notice has been given on a prior occasion;
(ii) Dr. Kumar’s dishonesty (which shall include without limitation any misuse
or misappropriation of the Company’s assets), or other willful misconduct
(including without limitation any conduct on the part of Dr. Kumar intended to
or likely to injure the business of the Company); (iii) Dr. Kumar’s conviction
for any felony or for any other crime involving moral turpitude, whether or not
relating to his employment; (iv) in accordance with applicable federal, state or
local laws, Dr. Kumar’s insobriety or use of illegal drugs, chemicals or
controlled substances either (A) in the course of performing his duties and
responsibilities under this Agreement, or (B) otherwise affecting the ability of
Dr. Kumar to perform the same; (v) Dr. Kumar’s failure to comply with a lawful
written direction of the Company; or (vi) any wanton and willful dereliction of
duties by Dr. Kumar.  The existence of any of the foregoing events or conditions
shall be determined by the Board of Directors in the exercise of its reasonable
business judgment.

 

(d)                                 Termination by the Company without Cause or
by Dr. Kumar for Good Reason.  If Dr. Kumar’s employment by the Company ceases
due to a termination by the Company without Cause (as defined above) or a
resignation by Dr. Kumar for Good Reason (as defined below), the Company shall:

 

(1)                                 pay to Dr. Kumar all accrued and unpaid Base
Salary through the date of such cessation of employment at the time such Base
Salary would otherwise be paid according to the Company’s usual payroll
practices;

 

(2)                                 to the extent then unpaid, pay to Dr. Kumar
the annual Bonus (if any) with respect to the fiscal year ended immediately
prior to the cessation of Dr. Kumar’s employment, which such Bonus shall be paid
at the time such Bonus would have otherwise been paid absent Dr. Kumar’s
cessation of employment;

 

(3)                                 pay to Dr. Kumar,

 

(a)                                 in the event Dr. Kumar’s employment by the
Company ceases due to a termination by the Company without Cause or by Dr. Kumar
for Good Reason other than during the Change in Control Protection Period (as
defined below), monthly severance payments equal to one-twelfth the sum of
(i) Dr. Kumar’s then current Base Salary, and (ii) an amount equal to the Target
Bonus for the fiscal year during which Dr. Kumar’s employment by the Company
ceases, which severance payments shall be paid for the duration of the Severance
Period (as defined below) in accordance with the Company’s usual payroll
practices; or

 

(b)                                 in the event Dr. Kumar’s employment by the
Company ceases due to a termination by the Company without Cause or by Dr. Kumar
for Good Reason during the Change in Control Protection Period, a severance
payment amount equal to the excess of (x) two times (2x) the sum of
(i) Dr. Kumar’s then current Base Salary, and (ii) an

 

--------------------------------------------------------------------------------


 

amount equal to the Target Bonus for the fiscal year during which Dr. Kumar’s
employment by the Company ceases, over (y) any severance payments previously
paid to Dr. Kumar under Section 3(a), in a lump sum payment, less all applicable
withholding taxes, within seventy-five (75) days following the later of the date
of his termination of employment or the Change in Control;

 

(4)                                 cause any outstanding unvested options to
purchase shares of stock of the Company previously awarded to Dr. Kumar to
become fully vested as of the date of his termination of employment pursuant to
this Section 4(d); and

 

(5)                                 if Dr. Kumar validly elects to receive
continuation coverage under the Company’s group health plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), reimburse
Dr. Kumar for a portion of the applicable premium payable for such COBRA
continuation coverage for the shorter of the Severance Period or eighteen (18)
months in an amount equal to the employer’s portion of such premiums at the rate
in effect on Dr. Kumar’s termination date; provided, however, that if the
Company determines that it cannot continue to provide Dr. Kumar with such
benefit (either pursuant to the terms of the applicable group health plan, as a
result of applicable law, or otherwise), the Company shall make supplemental
monthly severance payments to Dr. Kumar in an amount equal to the monthly amount
the Company would have otherwise reimbursed to Dr. Kumar for his participation
in such group health plan for the shorter of the Severance Period or eighteen
(18) months.

 

Except as otherwise provided in this Section 4, all compensation and benefits
will cease at the time of the Dr. Kumar’s cessation of employment and the
Company will have no further liability or obligation by reason of such cessation
of employment.

 

For purposes of this Agreement:

 

“Change in Control” has the same meaning ascribed to it in the Onconova
Therapeutics, Inc. 2013 Equity Incentive Plan.

 

“Change in Control Protection Period” shall mean the period that commences three
(3) months prior to and ends twelve (12) months following a Change in Control.

 

“Good Reason” shall mean:  (i) the breach by the Company of any material
provision of this Agreement (provided, however, that a reduction in Dr. Kumar’s
Base Salary by less than twenty percent (20%) in and for any twelve month period
shall not be a material breach by the Company if it is made in connection with a
reduction in base salaries imposed on a majority of other senior executives of
the Company and Dr. Kumar’s Base Salary is not reduced by a percentage that is
greater than the percentage by which the base salary of a majority of other
senior executives of the Company is reduced in and for that same twelve month
period); (ii) a relocation of Dr. Kumar’s principal business location to a
location more than fifty (50) miles from Dr. Kumar’s then-current business
location; or (iii) at any time there occurs any of the following which results
in a material adverse change in Dr. Kumar’s duties, position, or compensation
without the express prior written consent of Dr. Kumar: (1) the sale or
transfer, whether in one transaction or in a series of transactions, of
substantially all of the assets of the Company; (2) the merger or

 

--------------------------------------------------------------------------------


 

consolidation of the Company with or into any other person or entity under
circumstances where the Company is not the surviving entity in such merger or
where persons having control of the Company immediately prior to the transaction
are not in control of the Company immediately after the transaction. None of the
foregoing events or conditions will constitute Good Reason unless Dr. Kumar
provides the Company with written objection to the event or condition within 30
days following the date that Dr. Kumar learns of the occurrence thereof, the
Company does not cure the event or condition within 30 days of receiving that
written objection, and Dr. Kumar resigns his employment within 30 days following
the expiration of that cure period.

 

“Severance Period” shall mean the twelve month period immediately following the
date Dr. Kumar’s employment with the Company ceases due to a termination by the
Company without Cause or by Dr. Kumar for Good Reason; provided however, that in
the event Dr. Kumar’s employment by the Company ceases due to a termination by
the Company without Cause or by Dr. Kumar for Good Reason during the Change in
Control Protection Period, the Severance Period will equal twenty-four (24)
months.

 

It is the intention of Dr. Kumar and of the Company that no payments by the
Company to or for the benefit of Dr. Kumar under this Agreement or any other
agreement or plan, if any, pursuant to which Dr. Kumar is entitled to receive
payments or benefits shall be nondeductible to the Company by reason of the
operation of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), relating to parachute payments or any like statutory or regulatory
provision.  Accordingly, and notwithstanding any other provision of this
Agreement or any such agreement or plan, if by reason of the operation of said
Section 280G or any like statutory or regulatory provision, any such payments
exceed the amount which can be deducted by the Company, such payments shall be
reduced to the maximum amount which can be deducted by the Company.  The Company
shall make all reasonable efforts to avoid rendering such payments or benefits
nondeductible, including, without limitation, securing approval of the payments
or benefits from the appropriate stockholders of the Company as required by
Section 280G of the Code; provided that the necessity of seeking the foregoing
stockholder approval is subject to a determination by the Board of Directors of
the Company, after consulting with its accountants and other advisors, that
there will be no adverse effect on the Company.  To the extent that payments
exceeding such maximum deductible amount have been made to or for the benefit of
Dr. Kumar, such excess payments shall be refunded to the Company with interest
thereon at the applicable Federal rate determined under Section 1274(d) of the
Code, compounded annually, or at such other rate as may be required in order
that no such payments shall be nondeductible to the Company by reason of the
operation of said Section 280G or any like statutory or regulatory provision. 
To the extent any such reduction in payments is necessary, any amounts subject
to Section 409A of the Code will be reduced first, then to the extent any
remaining reduction is necessary such further reduction shall occur to the
payments or benefits in the order that results in the greatest economic present
value of all payments actually made to Dr. Kumar.

 

(e)                                  Voluntary Resignation.  Dr. Kumar may
voluntarily resign from his employment with the Company at any time.  In the
event Dr. Kumar voluntarily resigns from his employment with the Company,
Dr. Kumar shall provide the Company with thirty (30) days’ notice of his intent
to resign, provided that following the termination of his employment, Dr. Kumar
will provide reasonable assistance to the Company relating to the orderly
transition of

 

--------------------------------------------------------------------------------


 

Dr. Kumar’s job duties to such successor as the Board of Directors may
designate.  The Company shall pay Dr. Kumar only the balance of his accrued, but
unpaid salary, unreimbursed expenses, and his unused, accrued vacation time
through his last day of work.

 

5.                                      Non-Competition.

 

(a)                                 For purposes of this Agreement, “Competitor”
shall mean any person, company, or entity whose primary business at the time is,
or whose then-current business plan contemplates engaging in activities which
may be, competitive with products and services that were or were being designed,
conceived, marketed, sold, distributed and/or developed by the Company during
Dr. Kumar’s employment by the Company or at the time of termination of
Dr. Kumar’s employment by the Company.

 

(b)                                 Dr. Kumar agrees that so long as he is
employed by the Company, and for a period of twelve (12) months after his
termination of employment (other than pursuant to a termination within twelve
(12) months following a Change in Control), he will not, directly or indirectly,
whether for compensation or not, own, manage, operate, join, control, work for
or participate in, or be connected as a stockholder, officer, employee, partner,
creditor, guarantor, advisor or otherwise, with a Competitor.  The foregoing
shall not be construed, however, as preventing Dr. Kumar from investing his
assets in such form or manner as will not require services on the part of
Dr. Kumar in the operations of the businesses in which such investments are
made, provided that any such business is publicly owned, and the interest of
Dr. Kumar therein is solely that of an investor owning not more than five
percent (5%) of the outstanding equity securities of any such business.  Should
Dr. Kumar breach the provisions of this Paragraph, the Company shall, in
addition to any equitable or legal relief to which it is otherwise entitled, be
entitled to cease all payments and benefits under the terms of this Agreement.

 

(c)                                  For the period of twelve (12) months after
the termination of this Agreement for any reason whatsoever, Dr. Kumar shall not
hire, retain or engage as a director, officer, employee, agent or in any other
capacity any person or persons who are employed by the Company or who were at
any time (within a period of six (6) months immediately prior to the date of
Dr. Kumar’s termination) employed by the Company or otherwise interfere with the
relationship between such persons and the Company.

 

(d)                                 If the period of time or area herein
specified should be adjudged unreasonable in any court proceeding, then the
period of time shall be reduced by such number of months or the area shall be
reduced by elimination of such portion thereof as deemed unreasonable, so that
this covenant may be enforced during such period of time and in such area as is
adjudged to be reasonable.

 

6.                                      Confidential Information.

 

(a)                                 At all times during Dr. Kumar’s employment
and thereafter, Dr. Kumar will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such use may be required in connection
with Dr. Kumar’s work for the Company, or unless an officer of the Company
expressly authorizes such disclosure in writing.  Dr. Kumar will obtain
Company’s written

 

--------------------------------------------------------------------------------


 

approval before publishing or submitting for publication any material (written,
verbal, or otherwise) that relates to Dr. Kumar’s work for Company and/or
incorporates any Proprietary Information.  Dr. Kumar hereby assigns to the
Company any rights Dr. Kumar may have or acquire in such Proprietary Information
and recognizes that all Proprietary Information shall be the sole property of
the Company and its assigns.

 

(b)                                 The term “Proprietary Information” shall
mean any and all confidential and/or proprietary knowledge, data or information
of the Company, whether acquired by Dr. Kumar while employed by the Company,
during Dr. Kumar’s prior service as a consultant to the Company, or otherwise. 
By way of illustration but not limitation, “Proprietary Information” includes
but is not limited to (i) trade secrets, inventions, mask works, ideas, methods,
processes, formulas, chemical structures and methods for chemical synthesis,
structure-activity relationships, assay methodologies, characteristics,
equipment and equipment designs, results, formulations and biological,
pharmacological, toxicological and clinical data, physical, chemical or
biological materials, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, compilations,
shop practices, supplier lists, designs and techniques (hereinafter collectively
referred to as “Inventions”); and (ii) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (iii) information regarding the skills and compensation of other
employees of the Company.  Notwithstanding the foregoing, it is understood that,
at all times, Dr. Kumar is free to use information which is generally known in
the trade or industry, which is not gained as a result of a breach of this
Agreement, and which is acquired as a result of Dr. Kumar’s own skill,
knowledge, know-how and experience.

 

(c)                                  Dr. Kumar understands, in addition, that
the Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the period of
Dr. Kumar’s employment and thereafter, Dr. Kumar will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for the Company) or use, except in connection with Dr. Kumar’s work
for the Company, Third Party Information unless expressly authorized by an
officer of the Company in writing.

 

(d)                                 During Dr. Kumar’s employment by the
Company, Dr. Kumar will not improperly use or disclose any confidential
information or trade secrets, if any, of any of his former employers or any
other person to whom Dr. Kumar has an obligation of confidentiality, and
Dr. Kumar will not bring onto the premises of the Company any unpublished
documents or any property belonging to any former employer or any other person
to whom Dr. Kumar has an obligation of confidentiality, unless such action is
consented to in writing by all persons to whom the relevant obligation of
confidentiality is owed.  Dr. Kumar shall not work on Company projects on the
grounds of, or using the equipment of, any third party, unless such work is
agreed to by the Company in writing.

 

--------------------------------------------------------------------------------


 

(e)                                  Upon termination of his employment,
Dr. Kumar shall return to the Company all Proprietary Information in any
tangible form in his possession, including copies thereof.

 

7.                                      Company Right to Inventions.

 

(a)                                 Inventions, if any, patented or unpatented,
which Dr. Kumar made prior to the commencement of Dr. Kumar’s employment with
the Company are excluded from the scope of this Agreement.  To preclude any
possible uncertainty, Dr. Kumar has provided on Appendix A (Previous Inventions)
attached hereto a complete list of all Inventions that Dr. Kumar has, alone or
jointly with others, conceived, developed or reduced to practice or caused to be
conceived, developed or reduced to practice prior to the commencement of
Dr. Kumar’s employment with the Company, that Dr. Kumar considers to be
Dr. Kumar’s property or the property of third parties, and that Dr. Kumar wishes
to have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”).  If disclosure of any such Prior Invention would cause
Dr. Kumar to violate any prior confidentiality agreement, Dr. Kumar understands
that Dr. Kumar shall not list such Prior Inventions in Appendix A but shall only
disclose a cursory name for each such invention (bearing in mind that where
necessary, the naming shall not be so specific as to violate the confidentiality
obligation), a listing of the party(ies) to whom the invention belongs, and the
fact that full disclosure as to such invention has not been made for that
reason.  Space is provided on Appendix A for this purpose.  If, in the course of
Dr. Kumar’s employment with the Company, Dr. Kumar incorporates a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have, to the extent of Dr. Kumar’s right to make such grant, a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use, import, sell and offer to sell such Prior Invention. 
Notwithstanding the foregoing, Dr. Kumar agrees that he will not incorporate, or
permit to be incorporated, Prior Inventions in any Company Inventions without
the Company’s prior written consent.

 

(b)                                 Subject to Section 7(d), Dr. Kumar hereby
assigns and agrees to assign in the future (when any such Inventions are first
reduced to practice or a description thereof first fixed in a tangible medium,
as applicable) to the Company all of Dr. Kumar’s right, title and interest in
and to any and all Inventions, whether or not patentable or registerable under
patent, intellectual property, copyright or similar statutes, made or conceived
or reduced to practice or learned by Dr. Kumar, either alone or jointly with
others, during the period of Dr. Kumar’s employment with the Company. 
Inventions assigned to the Company, or to a third party as directed by the
Company pursuant to this Section 7(b), are hereinafter referred to as “Company
Inventions.”

 

(c)                                  During the period of Dr. Kumar’s
employment, Dr. Kumar will promptly disclose to the Company fully and in writing
all Inventions authored, conceived or reduced to practice by Dr. Kumar, either
alone or jointly with others.  In addition, Dr. Kumar will promptly disclose to
the Company all patent applications filed by Dr. Kumar or on Dr. Kumar’s behalf
within one (1) year after termination of employment.  At the time of each such
disclosure, Dr. Kumar will advise the Company in writing of any Inventions that
Dr. Kumar believes qualify for exclusion from Dr. Kumar’s obligation to assign
hereunder; and Dr. Kumar

 

--------------------------------------------------------------------------------


 

will at that time provide to the Company in writing all evidence necessary to
substantiate that belief.

 

(d)                                 As directed by the Company, Dr. Kumar agrees
to assign all Dr. Kumar’s right, title and interest in and to any particular
Company Invention to a third party, including without limitation the United
States.

 

(e)                                  Dr. Kumar acknowledges that all original
works of authorship which are made by Dr. Kumar (solely or jointly with others)
within the scope of Dr. Kumar’s employment and which are protectable by
copyright are “works made for hire,” pursuant to United States Copyright Act (17
U.S.C. § 101).

 

(f)                                   Dr. Kumar will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
trade secret, patent, copyright, mask work and other intellectual property
rights (“Proprietary Rights”) relating to Company Inventions in any and all
countries.  To that end, Dr. Kumar will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.  In addition, Dr. Kumar will execute, verify and deliver
assignments of such Proprietary Rights to the Company, its successor in
interest, or its designee.  Dr. Kumar’s obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of Dr. Kumar’s employment.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure Dr. Kumar’s signature on any document needed in connection with the
actions specified in this Section 7(f), Dr. Kumar hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Dr. Kumar’s agent and attorney-in-fact, which appointment is coupled with an
interest, to act for and on Dr. Kumar’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by Dr. Kumar.

 

(g)                                  Dr. Kumar agrees to keep and maintain
adequate and current records (in the form of notes, sketches, drawings and in
any other form that may be required by the Company) of all Proprietary
Information developed by Dr. Kumar and all Inventions made by Dr. Kumar during
the period of Dr. Kumar’s employment at the Company, which records shall be
available to and remain the sole property of the Company at all times.

 

(h)                                 Dr. Kumar represents that Dr. Kumar’s
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence information
acquired by Dr. Kumar in confidence or in trust prior to Dr. Kumar’s employment
by the Company.  Dr. Kumar has not entered into, and Dr. Kumar agrees that he
will not enter into, any agreement either written or oral in conflict herewith.

 

8.                                      Remedies.  Because Dr. Kumar’s services
are personal and unique and because Dr. Kumar may have access to and become
acquainted with the Proprietary Information

 

--------------------------------------------------------------------------------


 

of the Company, the Company shall have the right to enforce this Agreement and
any of its provisions by injunction or other equitable relief, without bond (if
allowed by applicable law), and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.  In the event
that Dr. Kumar performs services for other entities while employed by the
Company or leaves the employ of the Company, Dr. Kumar hereby consents to the
notification of Dr. Kumar’s new employer of Dr. Kumar’s rights and obligations
under this Agreement.

 

9.                                      Arbitration.  Any and all disputes
between the parties (except actions to enforce the provisions of Sections 5, 6
or 7 of this Agreement), arising under or relating to this Agreement or any
other dispute arising between the parties, including claims arising under any
employment discrimination laws, shall be adjudicated and resolved exclusively
through binding arbitration before the American Arbitration Association pursuant
to the American Arbitration Association’s then-in-effect National Rules for the
Resolution of Employment Disputes (hereafter “Rules”).  The initiation and
conduct of any arbitration hereunder shall be in accordance with the Rules and
each side shall bear its own costs and counsel fees in such arbitration.  Any
arbitration hereunder shall be conducted in Philadelphia, Pennsylvania, and any
arbitration award shall be final and binding on the Parties.  The arbitrator
shall have no authority to depart from, modify, or add to the written terms of
this Agreement.  The arbitration provisions of this Section 9 shall be
interpreted according to, and governed by, the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq., and any action pursuant to such Act to enforce any rights hereunder
shall be brought exclusively in the United States District Court for the Eastern
District of Pennsylvania.  The parties consent to the jurisdiction of (and the
laying of venue in) such court.

 

10.                               Severability.  The terms of this Agreement and
each Paragraph thereof shall be considered severable and the invalidity or
unenforceability of any part thereof shall not affect the validity or
enforceability of the remaining portions or provisions hereof.

 

11.                               Notices.  Any notice required or permitted to
be given under this Agreement shall be sufficient, if in writing and delivered
by registered or certified mail or overnight delivery service to his residence
in the case of Dr. Kumar, or to its principal office in the case of the Company.

 

12.                               Assignment.  The rights and obligations of the
Company under this Agreement shall inure to the benefit of and be binding upon
its successors and assigns.  Neither this Agreement nor any rights or interests
herein or created hereby may be assigned or otherwise transferred voluntarily or
involuntarily by Dr. Kumar.

 

13.                               Waiver.  The waiver by the Company or
Dr. Kumar of a breach of any provision of this Agreement by the other shall not
operate or be construed as a waiver of any subsequent breach.

 

14.                               Applicable Law.  This Agreement shall be
interpreted and construed under the laws of the Commonwealth of Pennsylvania.

 

--------------------------------------------------------------------------------


 

15.                               Indemnification.  The Company agrees to
indemnify Dr. Kumar in connection with any action Dr. Kumar is required to
defend in his official capacity as President and Chief Executive Officer of the
Company to the fullest extent permitted by law.

 

16.                               Entire Agreement.  This instrument contains
the entire agreement of the parties with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements, oral or written,
concerning the subject matter contained herein, including without limitation any
prior agreements between the Company and Dr. Kumar (including without limitation
the Original Agreement).  It may not be changed or altered, except by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought.

 

17.                               Code Section 409A.

 

(a)                                 Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and applied so that the
payments and benefits set forth herein shall either be exempt from the
requirements of Code Section 409A or shall comply with the requirements of Code
Section 409A and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be exempt from or in compliance with Code Section 409A. 
The parties hereto agree that the payments and benefits set forth herein comply
with or are exempt from the requirements of Code Section 409A and agree not to
take any position, and to cause their affiliates, successors and assigns not to
take any position, inconsistent with such interpretation for any reporting
purposes, whether internal or external.

 

(b)                                 Notwithstanding anything in this Agreement
or elsewhere to the contrary, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that constitute “non-qualified deferred
compensation” within the meaning of Code Section 409A upon or following a
termination of Dr. Kumar’s employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service”
and the date of such separation from service shall be treated as the date of
termination for purposes of any such payment or benefits. Notwithstanding any
other provision of this Agreement to the contrary, if Dr. Kumar is a “specified
employee” within the meaning of Code Section 409A and the regulations issued
thereunder, and a payment or benefit provided for in this Agreement would be
subject to additional tax under Code Section 409A if such payment or benefit is
paid within six (6) months after Dr. Kumar’s “separation from service” (within
the meaning of Code Section 409A), then such payment or benefit required under
this Agreement shall not be paid (or commence) during the six-month period
immediately following Dr. Kumar’s separation from service except as provided in
the immediately following sentence. In such an event, any payments or benefits
that would otherwise have been made or provided during such six-month period and
which would have incurred such additional tax under Code Section 409A shall
instead be paid to Dr. Kumar in a lump-sum cash payment on the earlier of
(i) the first regular payroll date of the seventh month following Dr. Kumar’s
separation from service or (ii) the 10th business day following Dr. Kumar’s
death.

 

--------------------------------------------------------------------------------


 

(c)                                  It is intended that each installment of any
severance payments and benefits provided under this Agreement shall be treated
as a separate “payment” for purposes of Code Section 409A.  Neither Dr. Kumar
nor the Company shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Code Section 409A.  All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Code Section 409A to the extent that such reimbursements or
in-kind benefits are subject to Code Section 409A, including, where applicable,
the requirements that (i) the amount of expenses eligible for reimbursement
during a calendar year may not affect the expenses eligible for reimbursement in
any other calendar year, (ii) the reimbursement of an eligible expense shall be
made promptly and in all cases on or before the last day of the calendar year
following the year in which the expense is incurred and (iii) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.  Notwithstanding anything contained herein to the contrary, if the
period in which any general waiver and release of claims may be executed
overlaps two calendar years (regardless of when such release is actually
executed), then, to the extent required by Code Section 409A, any payments that
are subject to such general waiver and release of claims that would otherwise be
made in such first calendar year shall instead be withheld and paid on the first
normal payment date in the second calendar year, with all remaining payments to
be paid as if such delay had not occurred.

 

17.                               Counterparts.  This Amendment may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original and all of which shall constitute the same instrument.  Any and
all counterparts may be executed by facsimile.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

ONCONOVA THERAPEUTICS. INC.

 

 

 

 

 

 

By:

/s/ Ajay Bansal

 

 

Ajay Bansal

 

 

 

 

 

RAMESH KUMAR, Ph.D.

 

 

/s/ Ramesh Kumar, Ph. D.

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

TO:

Board of Directors

 

 

FROM:

Ramesh Kumar, Ph.D.

 

 

DATE:

July 1, 2015

 

 

SUBJECT:

PREVIOUS INVENTIONS

 

1.                                      Except as listed in Section 2 below, the
following is a complete list of all inventions or improvements relevant to the
subject matter of my employment by Onconova Therapeutics, Inc. (the “Company”)
that have been made or conceived or first reduced to practice by me alone or
jointly with others prior to my engagement by the Company:

 

x

No inventions or improvements.

 

 

o

See below:

 

 

o

Additional sheets attached.

 

2.                                      Due to a prior confidentiality agreement
I cannot complete the disclosure under Section 1 above with respect to
inventions or improvements generally listed below, the proprietary rights and
duty of confidentiality with respect to which I owe to the following party(ies):

 

 

 

INVENTION OR IMPROVEMENT

 

PARTY(IES)

 

RELATIONSHIP

1.

 

 

 

 

 

 

2.

 

 

 

 

 

 

3.

 

 

 

 

 

 

4.

 

 

 

 

 

 

5.

 

 

 

 

 

 

6.

 

 

 

 

 

 

7.

 

 

 

 

 

 

 

o                                                  Additional sheet(s) attached.

 

--------------------------------------------------------------------------------